Citation Nr: 1219633	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-44 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for internal hemorrhoids.  

2.  Entitlement to a rating in excess of 10 percent for a duodenal ulcer with generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In April 2012, the Veteran testified at a hearing before the undersigned at the Board's offices in Washington, D.C.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence along with his representative's waiver of initial RO review of this new evidence; and, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304 (2011).  

With respect to the Veteran's claim of entitlement to a compensable rating for hemorrhoids, the Board notes that the Veteran filed a September 2008 notice of disagreement (NOD).  A September 2009 statement of the case was mailed to the Veteran prior to his submission of his October 2009 VA Form 9, substantive appeal, which considered only his increased rating claim for a duodenal ulcer with generalized anxiety disorder.  However, the issue of an increased rating for hemorrhoids was subsequently certified for appeal.  Further, during his Board hearing, the Veteran provided testimony about his hemorrhoid claim and his representative has submitted a post-hearing informal brief which also addresses the Veteran's increased rating claim for his hemorrhoid disability.  Although the Veteran has not filed a substantive appeal for his hemorrhoid claim, as VA has taken actions to indicate to the Veteran and his representative that the issue of entitlement to a compensable rating for hemorrhoids is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal for this issue is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  

The issue of entitlement to a rating in excess of 30 percent for generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's internal hemorrhoid disability manifests in hemorrhoids that bleed occasionally; however, the hemorrhoids are not large or thrombotic and not irreducible, have no excessive redundant tissue, and do not produce secondary anemia or fissures.

2.  The Veteran's duodenal ulcer is productive of no more than mild symptomatology.  

3.  The Veteran's generalized anxiety disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for internal hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7336 (2011).  

2.  The criteria for a rating in excess of 10 percent for duodenal ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7305 (2011).  

3.  The criteria for a 30 percent rating for a generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2007 and December 2007 of the criteria for establishing higher ratings for his hemorrhoid, duodenal ulcer, and anxiety disorders, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  These letters, accordingly, addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2008.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained VA treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a hearing in front of the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claims.

Additionally, in April 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

Here, during the April 2012 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also solicited regarding the Veteran's claims for benefits and the need to show evidence of increased severity of his service-connected hemorrhoid disability, duodenal ulcer disability, and generalized anxiety disorder.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate these claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate these claims based on the current record.  

The adequacy of the February 2008 VA mental examination is discussed in more detail below.  However, as the Board herein both is assigning a separate 30 percent rating for the Veteran's anxiety disorder, and remanding the claim for an additional VA examination due to credible allegations that the Veteran's anxiety disorder has worsened since the last examination, any deficiency or inadequacy in the February 2008 VA examination shall be rectified on appeal and not prejudice the Veteran in the adjudication of his claim.  

The Veteran was also provided with VA examinations in February 2008 for his hemorrhoid and ulcer disease disabilities.  The Board finds the above VA examination reports for hemorrhoids and ulcer disease to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

The Board notes that the Veteran's last gastrointestinal examination is now over four years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's duodenal ulcer disease and hemorrhoid disabilities since the February 2008 VA examinations.  The Veteran does not argue the contrary.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of those claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Hemorrhoids

The Veteran filed a claim seeking an increased rating for his service-connected internal hemorrhoids disability in December 2007.  He claimed that since service he had experienced bleeding in his stools on an average 10 to 15 times a year for two or three days in a row.  He also claimed that this bleeding caused dizziness and developed fissures that caused more bleeding and dizziness.  He said that severe episodes led him to miss work due to his inability to stand and do physical work.  

The Veteran is currently rated as noncompensable, or 0 percent, for internal hemorrhoids under Diagnostic Code 7336.  Mild or moderate hemorrhoids are rated as noncompensable.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences are rated as 10 percent disabling.  Hemorrhoids which cause persistent bleeding with secondary anemia, or with fissures, are rated as 20 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

In a signed statement dated in December 2007, the Veteran's wife stated that the bleeding of the Veteran's hemorrhoids sometimes caused him to become dizzy and absent from work.  She also said that when she checked him she could detect fissures on his anus that caused him to bleed more profusely.  
VA treatment records associated with the claims file show that the Veteran has been prescribed hydrocortisone, a rectal cream to be applied twice daily as needed.  

The Veteran underwent a VA examination in February 2008.  He reported that for the past several years he had noticed after drinking alcohol he developed bleeding from the hemorrhoids.  He also reported bleeding from his hemorrhoids after episodes of constipation.  He estimated each type of episode occurred about twice a month.  With bleeding, he said that he could not stay seated for any prolonged period of time because of pain.  He denied seeking medical attention for this condition for the past several years and said that he treated his condition at home twice a month using Preparation H.  He also complained of itching two days before, but denied any swelling, discharge, pain, tenesmus, or need for a pad.  On physical examination, small palpable internal hemorrhoids were noted.  There was no evidence of anemia, fissures, bleeding, fecal leakage, or rectal prolapse.  Diagnosis was internal hemorrhoids.  

During his April 2012 Board hearing, the Veteran testified that the bleeding of his internal hemorrhoids had interfered with his driving at work for the federal Department of Agriculture for the past 17 years.  See transcript at pp. 19-21.  

Based upon the evidence discussed above, the Board has determined that the assignment of a compensable rating for internal hemorrhoids is not warranted under Diagnostic Code 7336.  The evidence of record clearly does not reflect that the Veteran's hemorrhoids are large or thrombotic, irreducible, and manifested by excessive redundant tissue, evidencing frequent recurrences, which would entitle him to a 10 percent rating under Diagnostic Code 7336.  

The Board notes that the objective medical evidence of record reflects findings of only small palpable internal hemorrhoids in the February 2008 VA examination.  Although the February 2008 VA examination report noted the Veteran's report that constipation and alcohol intake caused the hemorrhoids to bleed from two to four times a month, the VA examiner found no fissures, thrombosis, incontinence or anemia.  VA treatment records are also negative in this respect.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, the Veteran and his wife, while competent to testify about bleeding, perceived dizziness, and absence from work, are not competent to provide testimony regarding diagnostic criteria such as fissures of the anus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because the diagnostic criteria outlined in Diagnostic Code 7336, such as anemia, fissures, and the size and state of hemorrhoids, are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements of the Veteran and his wife regarding fissures in the anus are found to lack competency.  

In addition, these statements appear to be inconsistent with post-service VA treatment records for the period under appeal, as those records show the Veteran never sought treatment for bleeding hemorrhoids or the development of fissures in the anus.  Coupled with his Board testimony that did not refer to any complaints of fissures, anemia, or dizziness, the Board assigns no probative value to the purported diagnosis of fissures in the anus made in statements by the Veteran and his wife.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  

Accordingly, the Board finds that the statements of the Veteran and his wife asserting the development of fissures in the anus during periods of hemorrhoid bleeding lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, there is no competent evidence in the record of persistent bleeding with either secondary anemia or with fissures, and the Veteran is not entitled to a higher rating.  

As such, the Board finds that the Veteran's internal hemorrhoids do not warrant a compensable disability rating under Diagnostic Code 7336.  

 Duodenal Ulcer with General Anxiety

The Board notes that when the Veteran filed his claim for an increased rating for his duodenal ulcer disease with generalized anxiety disorder in August 2007, he requested separate ratings for both the duodenal ulcer disease and the generalized anxiety disorder.  The Board's review of the claims file discloses that he was granted service connection for both a duodenal ulcer disease and for a generalized anxiety disorder in rating decisions dated in April 1985 and April 1987, respectively.  The latter decision specifically noted that a VA examination showed that salient anxious and depressive features affected his physical condition.  Therefore, a September 1988 rating decision then amended the 1987 decision to reflect a re-characterization of the two disorders as one service-connected disability for duodenal ulcer disease with generalized anxiety disorder, rated at 10 percent disabling from September 4, 1986.  
According to VA regulations, when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant or more disabling aspect of the condition.  See 38 C.F.R. § 4.126(d).  VA regulations also urge avoiding pyramiding, or the evaluation of the same disability under various diagnoses.  

However, in this case, based on the evidence discussed herein, the Veteran's psychiatric symptomatology does not appear to be causally related to gastrointestinal problems but also to occupational distress and marital difficulties.  The Board is convinced that the Veteran currently manifests separate and distinct disabilities with different symptomatology and diagnoses for both his duodenal ulcer disease and for his generalized anxiety disorder.  See Fanning v. Brown, 4 Vet. App. 225, 230 (1993) (noting that it was possible for a veteran to have separate and distinct manifestations attributable to two different disability ratings and, in such a case, the veteran should be compensated under different diagnoses.).  Therefore, his claims for increased ratings for his service-connected disabilities are characterized as they appear on the title page of this decision and the Board will address each disability separately.

Ulcer

Under Diagnostic Code 7305, a 10 percent rating is assigned for a duodenal ulcer described as mild; with recurring symptoms once or twice yearly.  A 20 percent rating is warranted for a moderate duodenal ulcer; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for a duodenal ulcer that is moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for a duodenal ulcer that is severe; pain partially relieved by standard ulcer therapy; periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of deliberate impairment of health.  

VA treatment records associated with the claims file show that the Veteran has been prescribed Omeprazole in the morning and Ranitidine in the evening for stomach complaints.  

In a September 2007 signed statement, the Veteran claimed that his ulcer condition was aggravated an average of seven times a year with great pain and around 15 times a year with moderate pain.  

The Veteran underwent a VA examination in February 2008.  The Veteran complained that for the past five years he had been suffering from epigastric pain with associated acid reflux.  He said these episodes happen at least twice a month, are associated with tension and certain foods, and improved with antacid medications.  He denied further episodes of peptic ulcer disease since the first episode and said that he sought medical attention and received antacids.  The Veteran also said that his stomach condition worsened with anxiety episodes.  He reported that when he developed epigastric pain he sometimes stayed home for several days to rest when this was associated with a stressful situation.  

On physical examination, a deformity of the duodenal bulb was noted in favor of chronic inflammatory changes.  A March 2008 barium enema revealed a deformity of the duodenal bulb in favor of chronic inflammatory changes.  There was no evidence of anemia.  The Veteran denied weight changes.  Diagnosis was chronic inflammatory changes of the duodenal bulb.  

A September 2009 VA medical record noted that the Veteran took Omeprazole and Maalox as needed for his peptic ulcer disease.  

During his April 2012 Board hearing, the Veteran testified that he used to weigh 172 pounds, but had lost weight in the past two years and now weighed 146 pounds.  He claimed that medication he was prescribed to increase his appetite caused him abdominal pain, so he stopped taking it out of fear it could harm his ulcer.  See transcript at p. 15.  

Based on the evidence of record, the Board finds that the Veteran's duodenal ulcer disease warrants no more than the presently evaluated 10 percent rating.  Throughout the appellate period, the Veteran's duodenal ulcer has presented no history of diarrhea, vomiting, or nausea.  There have been no signs of anemia.  His symptomatology, at the most, can only be described as mild.  

The Board notes that there are diseases of the digestive system particularly within the abdomen which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  

In February 2008, the VA examiner indicated that examination showed a deformity of the duodenal bulb in favor of chronic inflammatory changes.  The September 2009 VA medical record showed that the Veteran took medication as needed for a peptic ulcer.  Moreover, the symptomatology described in the VA examination, whether acid reflux disease or peptic ulcer disease, appeared to have been alleviated with antacid medications.  Based on the foregoing, and the fact that the Veteran's duodenal ulcer has only presented mild symptoms which are resolved with his medication, an increased rating for duodenal ulcer is not warranted.  Moderate, recurring episodes of severe symptoms two or three times a year, averaging 10 days in duration or with continuous moderate manifestations, which is necessary under the rating criteria to support a 20 percent rating, have not been shown.  

In this case, the Veteran is competent to report symptoms such as ulcer irritations because this requires only personal knowledge as it comes to the Veteran through his senses.  Layno, 6 Vet. App. at 470.  However, while he claims to be symptomatic on a recurrent basis, he reported in September 2007 that he experienced moderate pain around 15 times a year, which is far less than the criteria of continuous moderate manifestations.  Further, even if his recollection of experiencing great pain seven times a year was interpreted to meet the requirement of severe symptoms two to three times a year, the Board finds that the reported history of ulcer symptomatology during the period of the appeal, while competent, is nonetheless not credible.  Significantly, his 2007 estimates of aggravation with great pain and aggravation with moderate pain appear to be inconsistent with the medical evidence of record, which noted his relief with antacid medication.  His statements have provided no explanation for the difference between moderate and great pain and whether the 2007 estimates stayed true every year during the appeal period.  Indeed, when he was examined in 2008, he only reported epigrastric pain on a sporadic, monthly basis.

Although his Board testimony did refer to a recent dramatic weight loss, there was no medical evidence of anemia or any credible evidence of recurrent incapacitating episodes averaging 10 days or more four or more times a year that would entitle him to a higher, or 40 percent disability rating.  The Board assigns no probative value to the purported averages of moderate and great pain estimated by the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  

Accordingly, the Board finds that the statements of the Veteran detailing the frequency and degree of ulcer symptomatology during the period of appeal are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, there is no competent evidence in the record of recurrent episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations, and the Veteran is not entitled to a higher or 20 percent rating.  

As such, the Board finds that the Veteran's duodenal ulcer disease does not warrant a disability rating in excess of 10 percent under Diagnostic Code 7305.  

Generalized Anxiety Disorder

The Veteran filed a claim seeking an increased rating for his service-connected duodenal ulcer disease with generalized anxiety disorder in August 2007.  The RO granted service connection for a generalized anxiety disorder in an April 1987 rating decision and later combined that rating into the 10 percent disability rating for duodenal ulcer disease with generalized anxiety disorder.  On appeal, the Veteran contends that these disorders should be granted separate ratings and that his anxiety symptoms are of such severity as to warrant an increased rating throughout this period.  The Board agrees.  

A generalized anxiety disorder is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under that code and the general rating formula for mental disorders, ratings may be assigned ranging between 0 and 100 percent.  A 10 percent disability rating is appropriate when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In a signed statement dated in September 2007, the Veteran's wife stated that his anxiety disorder had worsened to the point that she had asked him for a divorce, but his VA psychiatrist had referred them to a psychologist for couples therapy.  She also stated that the Veteran, almost weekly, would walk around the house at night because he could not sleep and lost many days at work because of his condition.  

In another September 2007 signed statement, R.R., a friend of the Veteran, stated that he had known the Veteran since 1978 when both were in high school together.  He said that the Veteran's psychiatric condition was getting worse and he had noticed changes in attitude, lots of personal problems, and the Veteran's lost working time.  

The Veteran underwent a VA mental examination in February 2008.  The VA examiner noted that the Veteran had individual psychotherapy at VA and currently took antidepressants without any side effects.  The Veteran told the examiner that he was absent from treatment from 1999 to 2003 because this had been a good time in his life when he was very involved in his role as a father to young children.  He said that he had restarted his psychiatric treatment because of the pressures of his work situation over the past several years.  

It was noted that the Veteran worked at an airport where he was in charge of inspecting luggage for enforcement of prohibited commodities and quarantines.  He sometimes had to work overtime if flights arrived in the middle of the night.  He said that conflicts with supervisors, his relationship with his children, his overall mental condition, and efforts to transfer to another federal agency have all raised his level of anxiety.  He said that sometimes he stayed away from work, or went home from work, because he thought he would not be able to tolerate or handle stress.  He admitted to releasing his frustrations at home, which had affected his marriage and led to couples therapy.  This is the Veteran's second marriage.  The Veteran also reported that his son has been evaluated for attention deficit disorder.  

During the past seven to eight years, the Veteran claimed that he tended to lose a lot of sleep when he thought about his problems and this worsened if he had to work overtime shifts, which disrupted his sleeping schedule.  He said that he had noticed problems with his concentration and memory due to his lack of adequate sleep.  

On examination, the Veteran was oriented to person, place, and time and appeared appropriately groomed and in full contact with reality.  His speech was clear and coherent and his affect was appropriate, although his mood was anxious and he was noted as restless.  It was noted that he was not able to do serial 7s and his thought process was described as evidencing an "overabundance of ideas."  His memory was described as normal.  There was no evidence of delusions, hallucinations, panic attacks, homicidal or suicidal thoughts, inappropriate behavior, obsessive/ritualistic behavior, or violent episodes.  Diagnosis was generalized anxiety disorder with some depressive features.  A GAF score of 60 was assigned.  

VA treatment records associated with the claims file noted supportive psychotherapy for generalized anxiety disorder and a depressive disorder not otherwise specified.  Records dated as early as 2007 also noted marital psychotherapy for both the Veteran and his spouse.  Prescribed medications included Wellbutrin, Citalopram for depression, and Temazepam for insomnia.  The Veteran was referred to occupational therapy to decrease his isolation, according to a November 2011 VA treatment record.  In January 2012, a VA occupational therapist noted that the Veteran's predominant emotional status was depressed.  A February 2012 psychiatric progress note indicated that his VA psychiatrist assigned a GAF score of 60.  

During his April 2012 Board hearing, the Veteran testified that he had been a plant protection and quarantine technician for the U.S. Department of Agriculture for more than 21 years.  He said that his anxiety disorder had interfered with his advancement or promotion at work.  For example, he said that medicine he took sometimes interfered with his ability to drive and at present he could not preclear airline flights between midnight and 5 a.m. because he could not wake up early enough in the morning if he took medicine at bedtime.  He also submitted copies of a message from his supervisor requesting medical documentation of this excuse and copies of medical excuses from his VA psychiatrist that his current medication caused dizziness and sleepiness or that he needed to be absent for three consecutive days in September 2011.  He also testified that he frequently called in sick, or just failed to go to work for several days, when he remembered his in-service trauma.  Earnings and leave statements he submitted at the time of the hearing showed he took about two and a half to three weeks of sick leave in 2011 for his psychiatric complaint.  (They also revealed that he took 123 hours of sick leave in 2007, 164.50 hours in 2008, 97.50 hours in 2009, and 66 hours in 2010).  He said that he was also admonished once for failing to present a written medical excuse.  The Veteran testified that he worked as a GS-5 for 17 or 18 years and became a GS-7 only because the union won a reclassification issue for those employed in Puerto Rico.  See transcript at pp. 4, 6-7, 8-11.  

As to his social impairment, the Veteran testified that he was divorced approximately three weeks ago because his wife could no longer stand his explosive behavior, temper, and frustrations.  While he went to church on Sunday, he said that he isolated himself and did not have many friends.  He saw one brother regularly and has a relationship with his parents.  He saw and spoke with his children, aged 10 and 13, every day, as a decision on custody was still pending.  The Veteran also testified that he thought many times of hurting himself and other people, including his wife and co-workers.  See transcript at pp. 12-14, 16.  

The Veteran testified that he has become forgetful, including about due dates for projects at work.  He also said that his anxiety can be triggered by a telephone ringing in the morning, which reminded him of his isolation duty in the Caribbean during service when he claimed he was ill-treated.  See transcript at pp. 17-18.  

Resolving all reasonable doubt in favor of the claimant, the Board finds that the Veteran's generalized anxiety disorder for the period on appeal was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Though results of the last VA examination in February 2008 suggest the Veteran had mild anxiety symptoms, the preponderance of the evidence noted above, especially the Veteran's credible testimony during his Board hearing, supports a finding of more moderate symptoms indicative of a 30 percent rating under the General Rating Formula, such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The Board notes that both the Veteran's occupational and social impairment suffered during the appeal period.  The evidence shows that he had returned to treatment because of his perceived stress at work, took many hours of leave to avoid going in to work, and underwent a recent divorce because, he said, his wife could no longer stand his behavior, temper, and frustrations.  The Board also notes that the two GAF scores of record in 2008 and 2012 were 60, which indicates moderate symptoms, which is more indicative of a 30 percent rating rather than a 10 percent rating.  

Thus, based on the evidence found in the record and recited above, the Board finds that a rating of at least 30 percent for a generalized anxiety disorder is warranted for the period on appeal.  

Conclusion: Increased Rating Claims

For all the foregoing reasons, the Veteran's claims for entitlement to a compensable rating for internal hemorrhoids and for a rating in excess of 10 percent for duodenal ulcer disease must be denied.  Both the medical and lay evidence fails to support the assignment of higher ratings on this appeal, except for the staged rating, under Hart v. Mansfield, 21 Vet. App. 505 (2007), granted for the Veteran's generalized anxiety disorder.  Since the preponderance of the evidence is against his claims for higher ratings for hemorrhoids and duodenal ulcer disease, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although the Veteran has submitted evidence of his disabilities and the amount of sick leave he used at work during the period of this appeal, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable in relation to his service-connected disabilities.  In fact, the evidence of record shows that the Veteran has been employed with the federal government for more than 20 years.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board will consider whether referral for an extraschedular rating is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Board finds that the rating criteria reasonably describe the disability level and symptomatology of the disorders on appeal, and provide for higher ratings for additional or more severe symptoms concerning the Veteran's anxiety disorder and his ulcer and hemorrhoid disabilities than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule in each instance, and the assigned scheduler ratings are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  


ORDER

Entitlement to a compensable rating for internal hemorrhoids is denied.  

Entitlement to a rating in excess of 10 percent for a duodenal ulcer is denied.  

Entitlement to a separate 30 percent rating for generalized anxiety disorder is granted.  

REMAND

The Board's review of the claims file reveals that further development is warranted regarding the Veteran's claim for a higher rating for his service-connected generalized anxiety disorder.  As noted above, the Board herein has granted a separate 30 percent rating for the Veteran's generalized anxiety disorder.  

However, the record indicates that the possibility remains that the Veteran could be entitled to a rating in excess of 30 percent.  The Board notes that the Veteran testified during his April 2012 Board hearing that his psychiatric condition had worsened since his last VA examination in February 2008.  His divorce earlier this year would appear to support the Veteran's contention.  The Board also notes that the February 2008 VA examiner did not have access to the claims file.  The fact that his last VA mental examination was conducted without the examiner's access to the claims file renders it inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 ("It is . . . essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that "fulfillment of the statutory duty to assist   . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.").  

In light of the assertions of the Veteran as to the increased severity of his anxiety disability since his examination in February 2008, the inadequacy of that examination, and the passage of time since that last examination, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA must obtain a new medical examination where, as here, the evidence indicates that the Veteran's disability has worsened since the last medical examination and where such examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board, therefore, has no discretion and must remand this matter so that the RO/AMC can schedule another VA examination to acquire an assessment of the current nature and extent of the Veteran's generalized anxiety disorder.  

VA also has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).   The Board notes that, except for individual VA records submitted at the time of his Board hearing, there are no VA treatment records associated with the claims file dated after September 2009.  Thus, the Board finds that on remand the RO/AMC shall try to obtain and associate with the claims file copies of any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his generalized anxiety disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from VA's Caribbean Healthcare System, including from the outpatient clinic at Mayaguez, for the period from September 2009 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After receipt of the requested information, the RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected generalized anxiety disorder.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  

In his or her report, the examiner shall also discuss the severity of the Veteran's psychiatric symptoms, the effect of these symptoms on any occupational and social impairment, and indicate the degree of social and occupational impairment due to PTSD.  

A complete rationale for all opinions expressed should be provided.  

3.  Thereafter, the issue on appeal shall be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


